Citation Nr: 0831066	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches)

2.  Entitlement to service connection for a back condition, 
secondary to bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from September to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran asserts that he sustained fallen arches of both 
feet in service and now has chronic pes planus.  In addition, 
he avers that pes planus has caused or aggravated a chronic 
back disorder and that service connection is warranted on a 
secondary basis.

Review of the service medical records discloses that on 
service enlistment examination on September 15, 1975, no foot 
defects were recorded.  The veteran denied any foot problems 
at enlistment.  

On November 17, 1975, while in advanced training, the veteran 
reported bilateral foot pain.  Following a physical 
examination the diagnosis was third degree flat feet.  A 
podiatry appointment was scheduled for December 8, 1975, 
however, there is no record from this clinical appointment in 
the claims file.  In fact there are no further service 
medical records of file.  The veteran was separated from 
service on December 24, 1975.  There is no DD-214 or service 
personnel records in the file.  

At a VA examination in June 2005, the examiner noted 
bilateral pes planus was diagnosed in-service, and the 
appellant stated that he was discharged from service because 
of pes planus.  Radiographically there appeared to be pes 
planus on weight bearing.  The examining nurse noted, 
however, that the feet were at 150 degrees which was within 
normal limits.  She opined that, "flat feet generally do not 
cause pain or other problems.  It is less likely than not 
that his back problems, which are documented by Dr. Moossy as 
congenital, have been caused by his feet problems."  The 
Board observes that no opinion from Dr. Moossy finding that 
the appellant had congenital flat feet is of record.

Although the examiner did not address the issue of 
aggravation of a pre-existing pes planus condition, in the 
December 2005 rating decision, the RO concluded that the 
record revealed defective feet upon service entry, and that 
the pes planus disability was not aggravated by service.  The 
record reveals no medical opinion to this effect.  It is well 
established that VA adjudicators are not free to substitute 
their own judgment where medical expertise is required.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA's General Counsel has held that to rebut the presumption 
of soundness at service entrance under 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008), VA must show by clear and 
unmistakable evidence (1) that a disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003). Therefore, 
in this instance, VA must determine whether there is clear 
and unmistakable evidence that bilateral pes planus pre- 
existed service, and if so, whether the disability was 
aggravated therein.  The current clinical record is not 
sufficiently developed to definitively conclude that 
bilateral pes planus clearly and unmistakably pre-existed 
service or that there is clear and unmistakable evidence that 
pes planus were not aggravated therein.  Therefore, a current 
VA examination, to include a medical opinion is required.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the claims are REMANDED for the following 
development and consideration:  

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to obtain any 
additional service medical records which 
may be available, as well as the 
appellant's personnel records.  The Board 
is particularly interested in learning 
whether the appellant was medically 
discharged from service, and if so, the 
medical basis for that determination.   
If any requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran is to be 
notified in writing.  Because the service 
medical and personnel records are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2. The RO should invite the claimant and 
his representative to identify the 
location of any pertinent, not previously 
submitted medical records regarding 
treatment for pes planus, and his back 
condition and provide VA with the 
necessary authorizations to associate 
this information with the record. In 
particular, VA records and records from 
Richard Paul Bonfiglio, M.D., 4125 Old 
William Penn Highway, Murrysville, 
Pennsylvania, 15668 which have yet to be 
secured should be obtained.  The 
appellant may, of course, offer medical 
opinion evidence which concludes, with 
supporting reasons and bases, that the 
veteran has bilateral pes planus which 
was caused or aggravated by service, or a 
back disorder, which was caused or 
aggravated by pes planus.

3. After any available records are 
associated with the claims file, the 
appellant should be scheduled for an 
examination by a VA orthopedist to 
determine whether bilateral pes planus is 
related to service. All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. The claims folder and a copy 
of this remand are to be provided to the 
physicians for review in conjunction with 
the examination. A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of record 
and the physical examination findings, 
the examiner should provide an opinion 
with complete rationale as to the 
following questions: a) Does the veteran 
now have pes planus that is directly 
related to injury in service? b) Does the 
medical evidence clearly and unmistakably 
show that the veteran pes planus prior to 
service?  c) If so, is it at least as 
likely as not that the pre-existing pes 
planus was permanently increased in 
severity during the period of service 
beyond natural progression of the 
underlying disease process? d) Was any 
disease process or trauma superimposed on 
a pre- existing pes planus disorder 
during service that made it worse? 

If pes planus did not clearly and 
unmistakably pre-exist service the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current pes planus 
had its onset in service or is otherwise 
the result of service.  In preparing the 
opinion, the examiner must discuss pre-
service, service, and post-service 
medical records. The examiner should 
offer a complete rationale for all 
opinions given.

If the veteran is determined to have 
bilateral pes planus which is directly 
related to injury in-service, or to have 
service aggravated pes planus, the 
examiner should address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current back 
disorder is caused or aggravated by pes 
planus.  A complete rationale must be 
provided for any and all opinions 
expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5. Thereafter, the RO should readjudicate 
the issues on appeal. If the issues on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

